Opinion by
Lawrence, J.
From the uncontradicted evidence it was held that the Christmas tree lamps similar in all material respects to those the subject of New York Merchandise Co., Inc. v. United States (16 Cust. Ct. 148, C. D. 1003) and the brass-base shells the same as those involved in New York Merchandise Co., Inc. v. United States (8 Cust. Ct. 209, C. D. 607) are dutiable at 35 percent under paragraph 353 as parts of articles having as an essential feature an electrical element or device, such as signs. Calendars similar to those the subject of Abstract 40681 and marcel irons the same as those involved in Abstract 38680 were held dutiable at 40 percent under paragraph 339 as household utensils. The protest was sustained to this extent.